DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Elton et al. in U.S. Patent No. 3,870,593 in view of Van Gompel et al. in U.S. Patent Application Publication No. 2008/0141839 and 3 , see column 6,lines 33, meeting claim 5) and stretching (see column 5,line 64 to column 6,line 31 and especially column 11,lines 54-55 “The percent voids in the stretched film then was 45 percent by volume.” ( meeting claim 8 and this includes up to 15% or less as recited in claim 2). Elton et al. further discloses using the film as a breathable garment (see column 10, line 51) and the like (see column 10, line 57).  Elton et al. does not disclose laser cutting or a laser assembly for laser cutting.  Van Gompel et al. teach cutting  a stretched film and  that the die cutting may be laser cutting (see paragraph 113).  Regarding claim 7, Van Gompel et al. further teach in paragraph 85 a film made of polyethylene with 20-75% by weight participates (particles).  Schoeppel et al. teach that laser cutting has the advantage over die cutting by not having mechanical tool wear of the die cutting tool and freedom of shape of the cut product (see paragraph 51).  Pantoni et al. teach using a cutting head (element 9, see Fig. 1 and paragraph 41) that comprise a laser source (element 9a) and an optical system (element 9b).  It would have been obvious to adapt Elton et al. in view of Van Gompel et al., Schoeppel et al. and Pantoni et al. to provide this to laser cut the film to form discrete disposable garments without wear of the cutting tool and freedom of shape of the cutting tool.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Elton et al. in view of Van Gompel et al., Schoeppel et al. and Pantoni et al. as applied 1 above, and further in view of McClure et al. in U.S. Patent Application Publication No. 2010/0108494.  McClure et al. teach having voids in a microporous material of 100 angstroms to 4 microns (see paragraph 23), that completely overlaps the range recited in claim 3 of 0.30 microns to 2.00 microns.  It would have been obvious to adapt Elton et al. in view of Gompel et al., Schoeppel et al., Pantoni et al. and McClure et al. to provide this as a matter of engineering expediency.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Elton et al. in view of Van Gompel et al., Schoeppel et al. and Pantoni et al. as applied to claim 1 above, and further in view of  Hanschen et al. in U.S. Patent Application Publication No. 2017/0182695.  Hanschen et al. teach the functional equivalence of calcium carbonate and carbon black (see paragraph 79) for absorbing ultraviolet light.  It would have been obvious to adapt Elton et al. in view of Van Gompel et al., Schoeppel et al., Pantoni et al. and Hanschen et al. to provide this as a functionally equivalent particle for absorbing ultraviolet light in a film. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elton et al. in view of Van Gompel et al., Schoeppel et al. and Pantoni et al. as applied to claim 1 above, and further in view of  Wang et al. in U.S. Patent Application Publication No. 2011/0152815.  Wang et al. teach stretching a breathable film 280% to obtain good breathability.  It would have been obvious to adapt Elton et .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elton et al. in view of Van Gompel et al., Schoeppel et al. and Pantoni et al. as applied to claim 1 above, and further in view of  Nakano et al. in U.S. Patent Application Publication No. 2013/0102982.  Van Gompel et al. teach using a nonwoven film that is considered to be a web (see paragraph 85).  Nakano et al. teach that unwoven (nonwoven) fabric is more flexible against torsion (see paragraph 145).  It would have been obvious to adapt Elton et al. in view of Van Gompel et al., Schoeppel et al., Pantoni et al. and Nakano et al. to provide this as the nonwoven fabric is more flexible against torsion. Regarding claim 11, Elton et al. does not disclose the film forms a portion of an absorbent assembly for an absorbent article.  Nakano et al. teach an absorbent article (diaper, element 1, see paragraph 70) with an inner body (element 10, considered an absorbent assembly) that is made of an absorbent body (element 13) that is analogous to the web/film in the instant application and a liquid impervious underside sheet (element 12, see paragraph 70).  It would have been obvious to adapt Elton et al. in view of Van Gompel et al., Schoeppel et al., Patoni et al. and Nakano et al. to provide this to have an absorbent article with an absorbent assembly over a portion of the absorbent article so that the expense of having an absorbent assembly over the entire portion of the absorbent article.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elton et al. in U.S. Patent No.  3,870,593 in view of Van Gompel et al. in U.S. Patent Application Publication No. 2008/0141839, Schoeppel et al. in U.S. Patent Application Publication No. 2003/0179687 ,  Smith in U.S. Patent Application Publication No. 2010/0276505 and Kim et al. in U.S. Patent Application Publication No. 2016/0263705.  Elton et al. discloses a film (element 23) that is considered to be a web (see figures 2 and 3) made of  a polyolefin such as polypropylene (see column 10, lines 22-23, meeting claim 6) with calcium carbonate (CaCO3 , see column 6,lines 33, meeting claim 5) and stretching (see column 5,line 64 to column 6,line 31 and especially column 11,lines 54-55 “The percent voids in the stretched film then was 45 percent by volume.” ( this includes up to 15% or less as recited in claim 18). Elton et al. does not disclose providing a laser assembly and directing a beam of light from the laser assembly upon the surface of the web with relative movement between the beam of light and the web to cut or perforate the web along a path, at least a portion of the path is substantially parallel to the stretch direction.  Van Gompel et al. teach in paragraph 85 a stretched film made of polyethylene with 20-75% by weight participates (particles) of calcium carbonate and stretching causing voids (see paragraph 85, and laser cutting (see last sentence of paragraph 113). Schoeppel et al. teach that laser cutting has the advantage over die cutting by not having mechanical tool wear of the die cutting tool and freedom of shape of the cut product (see paragraph 51). Smith teaches laser drilling (a type of cutting since material is removed) a stretched workpiece.  Kim et al. teach a sheet (element 3, that is considered to be a web) and using two mirrors to permit perpendicular movement of laser beam for cutting to the movement direction of the sheet (web).  It would have been obvious .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elton et al. in U.S. Patent No.  3,870,593 in view of Van Gompel et al. in U.S. Patent Application Publication No. 2008/0141839, Schoeppel et al.,  Smith and Kim et al. as applied to claim 12, and further in view of Miller et al. in U.S. Patent Application Publication No. 2016/0361780.  Miller et al. teach conventionally cutting films by stretching a film under tension between rollers (see paragraph 22) that is considered to be in the film machine direction as shown in figure 5A.  It would have been obvious to adapt Elton et al., Van Gompel et al., Schoeppel et al., Smith, Kim et al. and Miller et al. to provide this to keep the film in position during cutting.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Elton et al. in U.S. Patent No.  3,870,593 in view of Van Gompel et al. in U.S. Patent Application Publication No. 2008/0141839, Schoeppel et al.,  Smith and Kim et al. as applied to claim 12, and further in view of Sakae et al. in Japan Patent No. 2003-227,062.  Sakae et al. teaches in paragraph 11, figures 1 and 2 shows a path (element 9) caused by mirrors 5a and 5b that is neither perpendicular or parallel to the direction of movement and hence the film direction and a stretch direction.  It would have been obvious to adapt Elton et al. in view of Van Gompel et al., Smith, Kim et al. and Sakae et al. to provide this to cut a stretched web with a path that is neither parallel nor perpendicular to the stretch direction.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elton et al. in U.S. Patent No.  3,870,593 in view of Van Gompel et al. in U.S. Patent Application Publication No. 2008/0141839,Schoeppel et al.,  Smith, Kim et al. and Sakae et al. as applied to claim 14, and further in view of  Kian et al. in U.S. Patent Application Publication No. 2016/0185087.  Kian et al. teach stretching a polyolefin film in a direction transverse (this is considered substantially perpendicular) to the direction of laser cutting so that there is less of an energy requirement for laser cutting (see paragraph 70).  It would have been obvious to adapt Elton et al. in view of Van Gompel et al., Schoeppel et al., Smith, Kim et al., Sakae et al. and Kian et al. to provide this to reduce the energy requirement for laser cutting when cutting substantially perpendicular to the film.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Elton et al. in U.S. Patent No.  3,870,593 in view of Van Gompel et al. in U.S. Patent Application Publication No. 2008/0141839, Schoeppel et al., Smith and Kim et al. as applied to claim 12, and further in view of Wang et al. in U.S. Patent Application Publication No. 2011/0152815.  Wang et al. teach stretching a breathable film 280% to obtain good breathability (see paragraphs 76,77 and Table 2).  It would have been obvious to adapt Elton et al. in view of Van Gompel et al., Smith, Kim et al. and Wang et al. to provide this to obtain good breathability in the film.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Elton et al. in U.S. Patent No.  3,870,593 in view of Van Gompel et al. in U.S. Patent Application Publication No. 2008/0141839, Schoeppel et al.,  Smith and Kim et al. as applied to .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Elton et al. in U.S. Patent No.  3,870,593 in view of Van Gompel et al. in U.S. Patent Application Publication No. 2008/0141839, Schoeppel et al., Smith and Kim et al. as applied to claim 12, and further in view of  Hanschen  et al. in U.S. Patent Application Publication No. 2017/0182695.  Hanschen et al. teach the functional equivalence of calcium carbonate and carbon black (see paragraph 79)  for absorbing ultraviolet light.  It would have been obvious to adapt Elton et al. in view of Van Gompel et al., Schoeppel et al.,  Smith, Kim et al. and Hanschen et al. to provide this as a functionally equivalent particle for absorbing ultraviolet light in a film.
Response to Arguments
Applicant’s arguments filed 5 August 2021 have been fully considered but they are not persuasive. Since Van Gompel is no longer the primary reference, the arguments addressing the motivations to adapt Van Gompel are moot in view of the new grounds of rejection using Elton et al. as the primary reference.
Conclusion
The prior art made of record but not relied upon is considered pertinent to applicant’s disclosure.  Kliesch et al. in U.S. Patent Application Publication No. 2008/0107880 discloses biaxial stretching of film during laser cutting (see paragraph 30).
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761